Citation Nr: 1100600	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to October 1997.  
She had 9 years and 7 months of prior service.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in August 2010 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

The appeal is expanded from the Veteran's original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of a mental illness).

The issues of entitlement to service connection for asthma and 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  Entitlement to service connection for asthma was originally 
denied by the RO in a May 2001 rating decision; the Veteran 
appealed the decision, but withdrew her appeal in July 2001.

2.  Evidence pertaining to the Veteran's asthma received since 
the May 2001 rating decision was not previously submitted, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the May 2001 rating decision is new 
and material, and the Veteran's claim for service connection for 
asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted 
to Reopen a Claim for Service Connection for Asthma

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for asthma was first denied in a rating 
decision of May 2001.  Although the Veteran filed a timely 
appeal, the appeal was withdrawn in July 2001 and subsequently, 
the May 2001 rating decision became final.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection may only be opened if new and material 
evidence is submitted.  

In this instance, since the May 2001 decision denied the claim on 
the basis that there was no evidence that a current breathing 
disorder was the result of the Veteran's period of active duty, 
the Board finds that new and material evidence would consist of 
evidence of a breathing disorder that is the result of the 
Veteran's period of active duty.

Evidence received since the May 2001 rating decision consists of 
numerous records and documents.  Specifically, the Veteran's 
treating physician submitted a statement in June 2006 indicating 
that based on review of the Veteran's service treatment records, 
it is at least likely as not that the Veteran's current pulmonary 
condition had its first onset in service.  See June 2006 letter 
from Dr. Davidson.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for asthma is 
reopened.

The Board has reopened the claim of service connection for asthma 
and is remanding the claim, as will be discussed subsequently.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for asthma; to this extent, 
the appeal is granted.


REMAND

The claim of entitlement to service connection for asthma has 
been reopened.  The Board finds that further development is 
necessary.

The Board finds that a remand is necessary to afford the Veteran 
a VA examination for asthma and that an opinion regarding its 
etiology should be obtained.  Although the Veteran was afforded a 
VA examination in February 2001, at the time it was noted that 
there were no episodes of difficulty with breathing or asthma 
since leaving military service.  However, the Veteran's private 
physician noted in the June 2006 letter that the Veteran sought 
treatment for complaints of dyspnea on exertion in February 2006.  
Additionally, service treatment records note treatment for 
possible exercise-induced asthma in 1997.  As such, the Veteran 
should be afforded a VA examination to determine if her current 
breathing disorder is causally or etiologically related to the 
breathing difficulty she had during service.

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, to include major depressive 
disorder.  Post-service treatment records indicate varying 
psychological diagnoses, such as major depressive disorder and 
anxiety disorder.  Evidence of record shows she was referred to 
the mental health clinic for evaluation.  As the record contains 
diagnoses of various mental conditions and an opinion based on 
all the evidence of record has not yet been obtained, the Board 
finds that a remand for an additional examination is necessary.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records.

2.  After any available records have been 
obtained and associated with the file, 
afford the Veteran a VA examination for 
asthma.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  After the claims file is 
reviewed, the examiner should offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current respiratory 
disorder is causally or etiologically 
related to the Veteran's service.  

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Afford the Veteran for a VA 
psychiatric examination.  The claims file 
must be made available reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed, 
including service treatment records.  

The examiner should specifically offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any psychiatric 
disorder currently demonstrated is related 
to the Veteran's military service or to 
any psychiatric disorder diagnosed during 
service.  

In doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided, in a legible 
report.

4.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.

5.  After all of the above actions have 
been completed, readjudicate the claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond.  

Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


